Harvey, J.
Appeal from an order of the Supreme Court (Graves, J.), entered May 1, 1986 in Schenectady County, which denied defendant City of Schenectady’s motion for summary judgment dismissing the complaint against it.
Plaintiffs commenced this action against defendants, Grand Union Company and City of Schenectady, for injuries allegedly sustained when plaintiff Rita Hogan fell on a sidewalk adjacent to a parking lot owned by Grand Union. The city moved for summary judgment dismissing the complaint against it on the ground that it did not receive prior written *876notice of the hazardous condition as required by Schenectady City Charter § 1.7. The motion was denied and the city appealed.
Laws requiring prior written notice are in derogation of the common law and thus are strictly construed (Doremus v Incorporated Vil. of Lynbrook, 18 NY2d 362, 365; Rehfuss v City of Albany, 118 AD2d 987). The primary effect of notice laws is to protect municipalities from liability for defects in streets and sidewalks which are the result of nonfeasance (Barry v Niagara Frontier Tr. Sys., 35 NY2d 629, 633-634; Barrett v City of Buffalo, 96 AD2d 709, 710). However, if the complaint alleges that the municipality created or caused the hazardous condition, prior written notice is not required to maintain the action (Haviland v Smith, 91 AD2d 764, 765; Siddon v Fishman Co., 65 AD2d 832, 833, lv denied 46 NY2d 714). Here, plaintiffs alleged in their complaint that the city was negligent in the construction of the sidewalk area where the injury occurred. Although questions were raised as to the extent of actual control exercised by the city over the design and construction of the sidewalk, these represent factual questions which cannot be disposed of on a motion for summary judgment. Accordingly, we conclude that Supreme Court correctly denied the city’s motion for summary judgment.
Order affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.